Merrick, J.
It is said by the court in the case of Saunders v. Robinson, 5 Met. 343, that there are three wel defined cases in *321which the summary process by way of complaint before a justice of the peace for forcible entry and detainer, under the provisions of § 2 of c. 104 of the Rev. Sts. may be availéd of. One of the se cases is where an entry is made upon the real estate of another person in a peaceable manner by a party who has no right or authority to do so, and who thereafterwards holds and maintains his possession of the premises by force. Upon that principle it is plain that, upon the facts stated in the bill of exceptions, the present suit may well be maintained, and that the verdict returned for the plaintiff ought to be affirmed and established. The defendant’s only claim to the estate of which possession is demanded was derived from Edward Kehoe, and Kehoe does not appear to have had any title to it whatever. On the contrary, it is shown that Head, who held under a mortgage made by Michael Mitchell and John Connell to Lyman Mitchell, many years prior to the earliest attempt at conveyance by Kehoe, was in actual possession of the premises, taking the rents and profits thereof, when he assigned the mortgage to the plaintiff. After this assignment the plaintiff in like manner held the estate, exercising all the rights of an owner of it, up to the time when the defendant made his entry thereon. Under such circumstances, the entry of the defendant upon the premises was an act of trespass in violation of the rights of the plaintiff, and his subsequent possession was tortious and unlawful. It is immaterial that he erroneously supposed that Kehoe had a right to make a conveyance to him. His misapprehension upon that subject gave him no right whatever as against the plaintiff; and his entry upon the estate was no less a trespass against the true owner of the estate than it would have been if he had proceeded without setting up any claim or pretence of title. The instructions of the court were to this effect. The defendant, therefore, has no just cause of exception to any of the rulxigs or instructions which were given at the trial. Exceptions overruled.